Citation Nr: 1031968	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of gunshot wound, right triceps and 
biceps, to include degenerative changes and loss of motion of the 
right shoulder. 

3.  Entitlement to an effective date earlier than April 30, 2004, 
for the assignment of a 40 percent evaluation for service-
connected residuals of gunshot wound, right triceps and biceps, 
to include degenerative changes and loss of motion of the right 
shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right elbow arthritis.

5.  Entitlement to a compensable evaluation for service-connected 
hearing loss.

6.  Entitlement to a compensable evaluation for service-connected 
malaria.
7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision, which granted a claim 
for service connection for PTSD and assigned a 10 percent 
evaluation, effective May 5, 2003; an October 2004 rating 
decision, which continued an evaluation of 30 percent for right 
upper arm gunshot wound residuals; an August 2006 rating 
decision, which increased the evaluation assigned to the 
Veteran's residuals of gunshot wound, right triceps and biceps, 
to include degenerative changes and loss of motion of the right 
shoulder to 40 percent, effective July 18, 2005; an August 2007 
rating decision, which granted an earlier effective date of April 
30, 2004, for the increased evaluation of residuals of gunshot 
wound, right triceps and biceps, to include degenerative changes 
and loss of motion of the right shoulder; and a June 2009 rating 
decision, which continued an evaluation of 10 percent for right 
elbow arthritis, continued a noncompensable evaluation for 
hearing loss, continued a noncompensable evaluation for malaria, 
and denied entitlement to TDIU. 

With respect to the Veteran's claim for an increased evaluation 
for PTSD, the Board notes that the evaluation assigned to this 
disability was increased to 30 percent, effective May 5, 2003, in 
a December 2004 rating decision.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remained before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  In 
March 2006, the Board issued a determination denying an 
evaluation in excess of 30 percent for the Veteran's service-
connected PTSD.  The Veteran appealed the Board's decision with 
respect to this issue to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Court issued an 
order granting a joint motion to remand (JMR) the appeal of this 
issue to the Board.  The appeal was returned to the Board for 
action consistent with the JMR and Court order.  Subsequently, in 
May 2009, the Board vacated the March 2006 Board decision with 
respect to this issue and remanded the issue in order to afford 
the Veteran a current VA examination.  This issue is now before 
the Board once again.   

Additionally, the Board notes that a June 2009 rating decision 
also continued an evaluation of 10 percent for tinnitus. The 
Veteran indicated in an August 2009 notice of disagreement (NOD) 
that he disagreed with the denial of this claim. This issue was 
included in a November 2009 statement of the case (SOC).  
However, as the Veteran did not indicate on his December 2009 
statement in lieu of a VA Form 9 Appeal that he wished to appeal 
this issue, this issue is currently not on appeal before the 
Board. 

In April 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The issues of entitlement to an evaluation in excess of 30 
percent for service-connected PTSD; entitlement to an evaluation 
in excess of 40 percent for service-connected residuals of 
gunshot wound, right triceps and biceps, to include degenerative 
changes and loss of motion of the right shoulder; entitlement to 
an evaluation in excess of 10 percent for service-connected right 
elbow arthritis; entitlement to a compensable evaluation for 
service-connected hearing loss; entitlement to a compensable 
evaluation for service-connected malaria; and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the VA RO.


FINDING OF FACT

It was not factually ascertainable based on the lay and medical 
evidence of record that the Veteran's residuals of gunshot wound, 
right triceps and biceps, to include degenerative changes and 
loss of motion of the right shoulder were severe in nature prior 
to April 30, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to April 30, 2004, for 
the grant of an increased rating of 40 percent for service-
connected residuals of gunshot wound, right triceps and biceps, 
to include degenerative changes and loss of motion of the right 
shoulder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in May 2004 and June 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the June 2006 letter described how disability 
ratings and effective dates were assigned.   

Furthermore, the Board notes that, for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Additionally, once a claim for service connection has been 
substantiated, the filing of a NOD with the rating or the 
effective date of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA and 
private medical records relevant to the Veteran's claim for an 
earlier effective date are in the file.  All records identified 
by the Veteran as relating to this claim have been obtained, to 
the extent possible.  The record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to an effective date prior to 
April 30, 2004, 
for the assignment of a 40 percent evaluation for service-
connected residuals of gunshot wound, right triceps and biceps, 
to include degenerative changes and loss of motion of the right 
shoulder.  
Where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see 
also 38 C.F.R. § 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. 
App. 125 (1997).  If such an increase is not factually 
ascertainable within the year prior to the date of receipt of the 
claim, the effective date shall be the date of the receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2009).

The Board notes that the disability rating assigned for the 
Veteran's service-connected residuals of gunshot wound, right 
triceps and biceps, to include degenerative changes and loss of 
motion of the right shoulder was increased to 40 percent, 
effective April 30, 2004.  The Veteran contended at the April 
2010 hearing that he felt his symptoms and the manifestations of 
this disability remained consistent throughout the year prior to 
the filing of his claim for an increased evaluation.  As such, 
the Veteran's representative has essentially argued that the 
Board should consider whether it is factually ascertainable that 
an increase in disability occurred within 1 year prior to the 
receipt of this claim.  

A review of the evidence of record reveals that the RO chose an 
effective date of April 30, 2004, because this was the date that 
the Veteran filed a claim for an increased rating with regard to 
this disability.  

The Board notes that gunshot wounds often result in impairment of 
muscle, bone, and/or nerve.  Through and through wounds and other 
wounds of the deeper structures almost invariably destroy parts 
of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle groups 
for the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 
5 muscle groups for the torso and neck (diagnostic codes 5319 
through 5323).  38 C.F.R. § 4.55(b) (2009).

The Board notes that the combined evaluation of Muscle Groups 
acting on a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in the 
case of Muscle Groups I and II acting upon the shoulder.  38 
C.F.R. § 4.55(d).  For compensable Muscle Group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured Muscle Group 
will be increased by one level and used as the combined 
evaluation for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  
For Muscle Group injuries in different anatomical regions which 
do not act upon ankylosed joints, each Muscle Group injury shall 
be separately rated and the ratings combined under the provisions 
of 38 C.F.R. § 4.25 (2009). 38 C.F.R. § 4.55(f).

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2009).  In considering 
the residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the effect 
of, treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2009).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c) (2009).  

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating 
muscle injuries from gunshot wounds or other trauma, and the 
criteria are to be considered with all factors in the individual 
case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. 
Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56, characteristics of a slight disability of 
affected muscles include a simple wound of muscle without 
debridement or infection, service department record of 
superficial wound with brief treatment and return to duty; with 
healing with good functional results.  Objective findings include 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus; no impairment of function or metallic fragments retained 
in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of muscles: 
(i) Type of injury: through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) History 
and complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; (iii) Objective findings: entrance and (if present) exit 
scars, small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
in service.  A record of cardinal symptoms, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up work 
requirements should be considered.  Objective findings should 
include entrance and exit scars indicating a track of a missile 
through one or more muscle groups.  Objective findings should 
also include indications on palpation of loss of deep fascia, 
moderate loss of muscle substance, or normal firm resistance of 
muscles compared to a sound side.  Tests of strength and 
endurance compared with sound side should demonstrate positive 
evidence of moderately severe loss.  38 C.F.R. § 4.56(c) (2009).

A severe muscle disability results from a through-and-through or 
deep-penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, with intermuscular binding 
and cicatrization and service medical records or other evidence 
showing hospitalization for a prolonged period for treatment of 
the wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss of 
deep fasciae or muscle substance, or soft flabby muscles in wound 
area and abnormal swelling and hardening of muscles in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d) 
(2009).

The evidence in this case indicates that the Veteran's gunshot 
injury has been evaluated under 38 C.F.R. § 4.73, Diagnostic 
Codes 5306-5305.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the rating 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2009).  The Board notes that Diagnostic Code 5305 
contemplates Muscle Group (MG) V and Diagnostic Code 5306 
contemplates Muscle Group (MG) VI.

MG V encompasses the flexor muscles of the elbow, including the 
biceps, brachailis and brachioradialis.  The function of MG V is 
supination of the elbow.  Diagnostic Code 5305 provides a 10 
percent rating for a moderate injury, a 30 percent rating for 
moderately severe injury, and a 40 percent rating for severe 
injury of this MG.  38 C.F.R. § 4.73, Diagnostic Code 5305 
(2009).

Disabilities of MG VI are rated according to Diagnostic Code 
5306.  The function of MG VI is extension of the elbow, and this 
group encompasses the extensor muscles of the elbow, including 
the triceps aconeus.  A 10 percent rating is assignable for 
moderate disability of MG VI of the dominant extremity, a 30 
percent rating is assignable for a moderately severe disability, 
and a 40 percent rating is assignable for a severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5306 (2009).

The Board has reviewed all the evidence of record in the file.  
In the August 2006 rating decision, the RO stated that the 
currently assigned 30 percent evaluation was warranted based on 
findings of a moderately severe impairment.  However, the RO 
determined that, when taking into account the additional 
impairment imposed on the right shoulder in the form of 
degenerative changes with associated pain and loss of motion from 
the gunshot wound injury, an increase in evaluation to 40 percent 
was warranted.  It appears that this determination was based 
largely on results from a July 2006 VA examination. 

The Board has considered whether the evidence of record reflects 
that it is factually ascertainable that the Veteran met the 
criteria for a 40 percent evaluation in the year prior to the 
receipt of the Veteran's claim on April 30, 2004.  However, the 
claims file contains no medical evidence of record in the year 
prior to the receipt of the Veteran's April 30, 2004, claim 
regarding this disability.  In a VA medical record from April 9, 
2003, over 1 year prior to the receipt of this claim, it was 
noted that the Veteran had a history of intermittent right 
shoulder pain.  However, this medical record does not reflect 
that the Veteran's service-connected residuals of gunshot wound 
resulted in severe impairment as contemplated by the criteria of 
38 C.F.R. § 4.56.  For example, this record does not suggest 
that, during that one year period prior to his claim, his 
disability was manifested by objective findings of significant 
weakness or lack of endurance as compared to the other upper 
extremity, or moderate or extensive loss of deep fasciae or 
muscle substance; or soft flabby muscles in wound area 
accompanied by abnormal swelling and hardening of muscles in 
contraction.  

The Board acknowledges the Veteran's assertion that his condition 
was severe enough in the year preceding the receipt of his April 
30, 2004, claim to warrant an evaluation of 40 percent.  However, 
while the Veteran is certainly competent to report symptoms such 
as pain, his very general description as to the severity of his 
disability during that one year period do not establish that his 
residuals met the objective findings set forth under the rating 
criteria so as to establish entitlement to an increased rating 
during that period.  As such, the Board finds that an effective 
date prior to April 30, 2004, for the grant of an increased 
rating of 40 percent is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that an effective date prior to April 
30, 2004, is warranted.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.


ORDER

Entitlement to an effective date earlier than April 30, 2004, for 
the assignment of a 40 percent evaluation for service-connected 
residuals of gunshot wound, right triceps and biceps, to include 
degenerative changes and loss of motion of the right shoulder is 
denied.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 
30 percent for service-connected PTSD; entitlement to an 
evaluation in excess of 40 percent for service-connected 
residuals of gunshot wound, right triceps and biceps, to include 
degenerative changes and loss of motion of the right shoulder; 
entitlement to an evaluation in excess of 10 percent for service-
connected right elbow arthritis; entitlement to a compensable 
evaluation for service-connected hearing loss; entitlement to a 
compensable evaluation for service-connected malaria; and 
entitlement to a TDIU.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

VA has an obligation under the VCAA to associate all relevant 
records in VA's possession, as well as all relevant records from 
private healthcare providers, with the claims file of a Veteran.  
38 C.F.R. § 3.159 (2009).  The Board notes that the Veteran 
indicated at the April 2010 hearing that he seeks treatment at 
the Veterans Hospital in Kansas City.  He indicated that he is 
prescribed pain pills for his gunshot wound residuals and, about 
6 months or 1 year prior to the hearing, a possible operation was 
discussed for his left arm, due to overuse as a result of his 
right arm disabilities.  Additionally, he asserted that an 
operation on his right arm at some point in the future has also 
been discussed.  He further indicated that he has undergone 
electrical shock treatments from a private doctor.  With respect 
to his hearing loss claim, the Veteran indicated at the April 
2010 hearing that the last time that he sought treatment at a VA 
facility in Leavenworth, he was given information about obtaining 
hearing aids by a specialist.  With respect to the Veteran's PTSD 
claim, he indicated at the April 2010 hearing that he had not had 
any treatment with regard to his PTSD in the past year or so; he 
did not indicate whether or not he has had treatment in the past 
4 years for his PTSD.   

The Board notes that the claims file contains VA examination 
reports from April 2009.  However, it does not appear that any of 
the Veteran's VA treatment records have been associated with the 
claims file since August 2006, nearly 4 years ago.  As such, any 
recent relevant VA treatment records not currently associated 
with the claims file should be obtained, to specifically include 
any VA treatment records dating back to August 2006 from VA 
facilities in Kansas City or Leavenworth.

Furthermore, the Veteran indicated at the April 2010 hearing that 
he sought private treatment approximately 2 years prior at the 
Cameron Regional Hospital emergency room for a fever that he 
believes could be associated with his malaria.  It does not 
appear that the claims file contains these records.  As such, 
attempts should be made to locate all relevant private treatment 
records that have not yet been associated with the claims file, 
to specifically include all private treatment records from 
Cameron Regional Hospital and any private treatment records 
regarding electrical shock treatment referred to at the April 
2010 hearing.  

With regard specifically to the Veteran's claim for an evaluation 
in excess of 40 percent for service-connected residuals of 
gunshot wound, right triceps and biceps, to include degenerative 
changes and loss of motion of the right shoulder, the Board notes 
that the most recent examination for this disability was 
conducted in July 2006.  

The Court has held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As approximately 4 years have passed since the 
July 2006 VA examination, the Board finds that a new VA 
examination is warranted to determine the current severity of the 
Veteran's service-connected residuals of gunshot wound, right 
triceps and biceps, to include degenerative changes and loss of 
motion of the right shoulder.

With regard to the Veteran's claim for an increased rating for 
his service-connected right elbow arthritis, the Board notes that 
the Veteran underwent a VA examination for this disability in 
April 2009.  However, at the April 2010 hearing, the Veteran 
implied that his right elbow disability had increased in severity 
as recently as within the previous 6 months.  As such, the Board 
finds that a new VA examination is warranted in order to 
determine the current severity of the Veteran's service-connected 
right elbow arthritis.  

Finally, regarding the Veteran's claim for entitlement to TDIU, 
the Board notes that the Veteran underwent VA examinations for 
some of his service-connected disabilities most recently in April 
2009.  While some these examination reports discuss the Veteran's 
employment history, it is unclear from the medical evidence of 
record whether the Veteran is unable to secure and maintain a 
substantially gainful occupation by reason of his service-
connected disabilities only.  As such, the Board finds that a VA 
examination is warranted in order to determine whether the 
Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
substantial gainful employment consistent with his education and 
occupational experience.



Accordingly, the case is REMANDED for the following action:

1.	Locate and obtain all available VA 
treatment records that have not yet been 
associated with the claims file, to 
include any recent VA treatment records.  
Specifically, any VA treatment records 
from the VA facilities in Leavenworth, 
Kansas, or Kansas City, Missouri, dating 
back to August 2006 that have not yet 
been associated with the claims file 
should be obtained.

2.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
possible treatment records relating to 
treatment for a fever at Cameron 
Regional Hospital or any possible 
treatment records relating to electrical 
shock treatments at a private facility 
referred to in the April 2010 hearing 
transcript.  The RO should also invite 
the Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit. 
Associate any records received, 
including negative responses, with the 
claims file.

3.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his residuals of gunshot 
wound, right triceps and biceps, to 
include degenerative changes and loss of 
motion of the right shoulder.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner should also 
note the Veteran's complaints regarding 
symptoms associated with this 
disability.  

4.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his right elbow arthritis.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner should also 
note the Veteran's complaints regarding 
symptoms associated with this 
disability.  

5.	Schedule the Veteran for an appropriate 
VA examination for his claim for 
entitlement to TDIU.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner should elicit a history 
from the Veteran regarding his recent 
employment and examine the Veteran 
thoroughly.  After reviewing the file, 
noting the Veteran's reported history, 
and examining the Veteran, the examiner 
should render an opinion as to whether 
the Veteran is precluded by reason of 
his service-connected disabilities from 
obtaining and maintaining any form of 
substantial gainful employment 
consistent with his education and 
occupational experience.  The examiner 
is advised that only symptoms related to 
the Veteran's service-connected 
disabilities should be considered in 
determining whether the Veteran is 
precluded from obtaining and maintaining 
employment.  Symptoms related to 
nonservice-connected disabilities should 
be not be considered in this 
determination.   

The examiner should provide a complete 
rationale for any opinions provided.

6.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the most recent SOC 
or supplemental statement of the case 
(SSOC) was issued with respect to these 
matters.  In the event that the claims 
are not resolved to the satisfaction of 
the Veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


